Citation Nr: 0217697	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left femur fracture with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to 
October 1999.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Therein, the RO 
granted entitlement to service connection for residuals of 
a left femur fracture with traumatic arthritis, assigning 
a 10 percent evaluation effective October 16, 1999.

In December 2001, a hearing was held before the 
undersigned,  who is the Board member making this decision 
and who was  designated by the Chairman to conduct that 
hearing pursuant  to 38 U.S.C.A. § 7107(c) (West Supp. 
2002).  A transcript of  the hearing is of record.  

In March 2002, the Board undertook additional development 
on the issue of entitlement to an initial evaluation in 
excess of 10 percent for residuals of a left femur 
fracture with traumatic arthritis pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), and 
now codified at 38 C.F.R. § 19.9(a)(2) (2002).  

In September 2002, the additional development was 
completed, and the Board provided notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  Having reviewed your response to 
the notice, the Board will now prepare a decision 
addressing this issue.


FINDINGS OF FACT

1.  From October 16, 1999 to July 11, 2002, the veteran's 
left femur disability was manifested by no signs of 
decreased strength, slight decreased range of motion of 
the left hip, subjective complaints of pain of the left 
hip, status post displaced fracture of the left femoral 
neck requiring open reduction internal fixation, and 
status post removal of the screws from the left femoral 
neck, and excision of exostosis from the proximal femur, 
with good post-operative results; residuals therein 
productive of no more than slight disability.  

2.  From July 12, 2002, the veteran's left femur 
disability was manifested by subjective complaints of pain 
and weakness, with objective verification of the same, 
left leg shortening by 2 centimeters, altered gait, and 
functional impairment and deficit secondary to pain, with 
decreased range of motion of the left hip and left knee; 
productive of moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a left femur fracture with 
traumatic arthritis, from October 16, 1999 to July 11, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2002). 

2.  The criteria for an evaluation of 20 percent for 
residuals of a left femur fracture with traumatic 
arthritis, from July 12, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001). 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002); see also Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001).  

After reviewing the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law 
and the new VCAA.  Regarding VA's duty to notify, the 
Board finds that the discussions in the rating decision, 
and Statements of the Case, informed the veteran and his 
representative of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The August 2001 supplemental statement of 
the case particularly discussed VCAA and the attendant 
duties of the veteran and VA.  In this regard, in June 
2002, the Board notified the veteran that additional 
development was needed for his claim.  After that 
development was done, the Board, in September 2002, gave 
the veteran the option of submitting additional evidence 
or argument in response to the new evidence, or going 
ahead with the appeal.  The veteran and his representative 
chose the latter.  The Board also notes that in December 
2001, the veteran was afforded the opportunity to provide 
testimony and argument as to the issue on appeal, and has 
availed himself on numerous occasions of the opportunity 
to submit evidence and argument in support of his claim.  
No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board further finds that VA's duties to assist the 
veteran set forth at 38 U.S.C.A. § 5103A have also been 
fulfilled.  After reviewing the record, the Board finds 
that no further assistance is necessary to comply with the 
requirements of this new legislation or any other 
applicable rules or regulations regarding the development 
of the pending claim.  The veteran's service medical 
records have been associated with the claims folder, as 
have his VA and private clinical records.  The Board also 
notes that the veteran has not referenced any additional 
unobtained evidence that might aid his claim.  The veteran 
has also undergone VA medical examination, most recently 
in July 2002, pursuant to the Board's additional 
development of the claim.  These examinations are 
sufficiently thorough to adequately and fairly address the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  In view of the comprehensive nature of the 
evidence of record, and because the veteran has been 
clearly and repeatedly notified of the evidence needed to 
substantiate his claim, the Board finds that VA has met or 
exceeded its obligations him under both the old and new 
criteria with respect to the duty to notify and assist.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

As VA has fulfilled the duty to assist, and as the change 
in law has no additional material effect on adjudication 
of this claim, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Service medical records reveal that the veteran had 
complaints and treatment for progressively worsening left 
hip pain since April 1998.  In May 1998, an x-ray of the 
left hip revealed a displaced and impacted left femoral 
neck fracture.  The veteran was hospitalized and placed on 
non-weight bearing status.  Service medical records 
thereafter show continuing complaints and treatment for 
left hip pain through 1999.  The veteran was discharged 
from service due to his left hip disability.

In November 1999, one month after service separation, the 
veteran underwent VA examination.  The veteran did not use 
a cane or walker.  The examiner noted that the veteran did 
not appear in any pain or distress.  The veteran 
complained of aching and tenderness in the left hip when 
it was cold outside, and of pain after standing for 15 to 
20 minutes.  The examiner noted that the veteran had (a 
history of) decreased range of motion in the left hip, 
with gradual improvement.  The examiner noted that there 
were no signs of inflammatory arthritis upon examination 
that day.  Range of motion for the left hip showed that 
the veteran could extend the joint out to 5 degrees of 
extension and flex back to 92 degrees.  Adduction of the 
left leg was inverted to 32 degrees, and abduction outward 
was to 36 degrees on the left.  There were no signs of any 
decreased strength, and the veteran's reflexes were 
normal. Vibratory and sensory sensation was appropriate in 
both legs.  There were no endocrine or neurologic 
problems.  

The diagnosis was status post displaced fracture of the 
left femoral neck requiring open reduction internal 
fixation of the fracture and early post-traumatic 
arthritis of the left hip.  The diagnosis also included 
heterotrophic calcification of the left proximal lateral 
femur.  Corresponding x-rays of the left hip showed that 
there was an old pinned fracture of the femoral neck and a 
large deformed spur of bony tissue extending into the soft 
tissues of the leg off the surgical femoral neck.  X-rays 
of the left femur revealed that there was a large deformed 
spur and combination soft tissue calcification which 
appeared part of the spur extending into the lateral leg 
musculature or soft tissue plane off the surgical femoral 
neck.  The distal femur was satisfactory.  

By way of a December 1999 rating decision, service 
connection was granted for residuals, left femur fracture 
with traumatic arthritis, and a 10 percent evaluation was 
assigned effective October 16, 1999.  The disability was 
established as being directly related to military service, 
and the 10 percent disability evaluation was granted for 
malunion of the femur with slight knee or hip disability 
pursuant to Diagnostic Codes 5010-5255.  The veteran was 
notified of the decision in January 2000.  

In March 2000, the veteran disagreed with the initial 
evaluation of 10 percent assigned for residuals of a left 
femur fracture with traumatic arthritis.  In June 2000, 
the RO issued a Statement of the Case indicating that a 
higher evaluation of 20 percent was not warranted because 
there was no evidence of moderate knee or hip disability.  
The veteran subsequently perfected this appeal.  

In April 2001, the veteran was treated privately, by Dr. 
CS, at an orthopedic clinic for left hip pain.  The 
veteran's history of an inservice left femoral neck 
fracture, with subsequent open reduction/internal fixation 
was noted.  Examination revealed a well-healed surgical 
incision on the lateral aspect of the hip, consistent with 
his history of previous surgery.  Range of motion of the 
hip was very good, with no tenderness in the groin.  
Adduction on the left caused tenderness over the lateral 
aspect of the hip.  Palpation in the lateral aspect of the 
hip distal to the greater trochanter had a firm mass 
effect that was tender.  The rest of the thigh was supple.  
The knee had full range of motion and intact neurovascular 
examination distally.  A corresponding x-ray evaluation 
was consistent with cannulated screw fixation of the 
femoral neck fracture, with three partially-threaded 
screws passing from the lateral cortex of the femur into 
the femoral head.  The fracture appeared to be well-
healed.  There was no evidence of avascular necrosis of 
the femoral head.  There was a significant amount of 
heterotopic bone formation throughout the hip and lateral 
thigh.  There was a large exostosis off the lateral cortex 
of the femur, and there was also a smaller exostosis off 
the greater trochanter.  Dr. CS stated that these were 
consistent with palpation of the firm mass on clinical 
examination.  

The diagnoses were status post femoral neck fracture 
treated with cannulated screw fixation, now healed; and 
heterotopic bone formation and exostosis proximal left 
femur.  The examiner suggested surgical excision of the 
heterotopic masses and prophylactic heterotopic bone 
formation treatment for six weeks following the surgery.  

In July 2001, the veteran was seen at the orthopedic 
clinic by Dr. CS for preparation of surgery.  The veteran 
was still having significant pain in the lateral aspect of 
his left hip.  There was no significant change from the 
last examination.  

July 2001 private hospital records show that the veteran 
underwent surgery for hardware removal of three screws 
from the left femoral neck, and excision of exostosis from 
proximal femur times two.  Dr. CS wrote a letter to VA on 
the veteran's behalf suggesting that VA support funding 
for the removal of hardware from the veteran's left hip 
procedure since the veteran's original injury and 
resulting complications from the surgery were VA related.  

In August 2001, the veteran was seen by Dr. CS status post 
surgery to his left hip.  He was doing well and he 
ambulated with minimal limp.  There were no new 
complaints.  The veteran desired to return to work without 
restriction.  Examination revealed that hip range of 
motion was excellent, and the hip was nontender, including 
nontender with palpation in the soft tissue of the lateral 
thigh and hip area.  Neurologic examination was normal 
distally.  X-ray evaluation revealed no significant 
changes from post-operative x-rays.  It was noted that 
there had been no re-accumulation of heterotopic bone in 
the soft tissue at that time.  

In September 2001, Dr. CS examined the veteran six weeks 
status post excision of exostosis and heterotopic bone 
formation from the left femur.  It was noted that the 
veteran was back to work and that he had no complaints 
whatsoever.  He had continued to take Indocin medication.  
Examination revealed that palpation over the hip area was 
nontender.  The incision was completely healed.  Range of 
motion was excellent and nontender.  Neurologic 
examination was normal distally.  X-ray evaluation 
revealed no evidence of re-accumulation of heterotopic 
bone; and the examiner stated that "overall (it) looks 
very good."  The veteran was released from care and told 
to discontinue using the Indocin.  

In December 2001, the veteran testified at a personal 
hearing before the undersigned.  The veteran stated that 
he suffered a closed stress fracture in service while 
running during an annual fitness test.  The veteran 
described the corrective surgery he had in service, and 
following service separation.  He did not currently have 
swelling around the femur, but he had pain in that area 
after sitting for an extended period of time.  When he 
rode in a vehicle, he had to change position after 2 
hours.  The veteran testified that the disability limited 
his ability to run because he had pain if he ran or 
jogged.  He said that stability and lateral movement was 
not affected.  He felt that he did not have strength in 
his left leg to go up the stairs.  He used a crutch only 
after the initial surgery in 1998.  

In July 2002, the veteran underwent VA examination for the 
bones and the joints.   The examiner noted that review of 
the medical history was completed by the veteran's verbal 
history, review of the claims folder by the examiner, and 
review of previous compensation and pension examinations.  

The veteran reported that he currently worked as a safety 
representative for a construction company.  His height was 
67 inches, and his weight was 215 pounds.  His gait was 
with a slight left-sided limp.  He used the armrest of the 
chair and steps onto the examination table, utilizing his 
right leg.  

Regarding the left hip, the veteran reported having pain, 
weakness and stiffness in that area.   He denied any 
swelling, heat or redness, and drainage.  He denied any 
problems with instability, giving way, and locking.  He 
reported abnormal motion due to decreased range of motion 
secondary to loss of range of motion and pain.  The 
veteran reported having no treatment.  During periods of 
flare-up, his hip pain was at level 6 on a scale of 0 to 
10.  The frequency varied, it was short lasting, it was 
usually related to certain activities, and it usually 
occurred at least one to two times a week.  Precipitating 
factors included any prolonged standing or walking, and 
any prolonged sitting; especially with driving.  

Physical evaluation revealed that there was a leg length 
discrimination.  Because of the complication of long-term 
gait and disturbance, the veteran most likely needed to be 
evaluated for orthotics due to the leg length 
discrimination.  There were no constitutional symptoms of 
bone disease.  The effect of this condition on the 
veteran's usual occupation and daily activities, were that 
at work as the safety representative for a construction 
site, he was required to do quite a bit of standing, 
walking, stepping, and climbing activities.  This tended 
to increase the left hip pain.  With driving to sites, the 
prolonged sitting also increased the pain.  At home with 
activities of home and yard maintenance, standing and 
climbing activities seemed to increase the pain.  He 
reported that recreationally, he had some difficulty 
hunting because he could not climb trees as well for 
positioning.  He had difficulty with walking and standing 
due to increased pain.  There was no history of infection 
and there was no evidence of current active infection.  
Currently, the veteran did not utilize any crutches, 
brace, cane or corrective shoes.  

Objectively, it was noted that there was a 22 centimeter x 
1.5 centimeter linear scar present to the lateral aspect 
of the left hip.  There was a depression present to the 
greater trochanter head area.  The examiner noted that 
there was tenderness with palpation to the trochanter head 
area.  Leg length measurement, right lower extremity, 
umbilicus to heel was 103 centimeters.  Leg length 
measurement, umbilicus to heel, left lower extremity was 
101 centimeters.  There was stability present to the left 
hip.  There was no evidence of malunion, nonunion, any 
loose motion or false joint.  There was tenderness with 
palpation to the hip.  There was no drainage or edema.  
There was painful motion with range of motion of the hip.  
There was no weakness, no redness, and no increased heat.  
His gait was slightly altered with a slight left-sided 
limp.  He used the armrest of the chair to rise from the 
chair.  There was increased shoe-wear pattern to the left 
outer heel.  There was no evidence of ankylosis.  There 
was no constitutional signs of bone disease, and no 
significant weight gain or weight loss.  

With sitting, the veteran experienced increased left hip 
pain.  With standing and weightbearing, the veteran 
experienced increased left hip pain.  The limp was more 
noticeable with prolonged standing, walking or sitting.

It was noted that, with the knee straight, range of motion 
for the left hip was from 0 degrees of extension to 40 
degrees of flexion.  With the knee flexed, range of motion 
was from 0 degrees of extension to 70 degrees of flexion.  
Abduction was from 0 to 32, and adduction was from 0 to 
24.  Internal rotation was from 0 to 32, and external 
rotation was from 0 to 8.  

The veteran reported having pain with range of motion and 
stability testing.  Stability was present and tested with 
limits due to pain.  There was no swelling or effusion 
present.  There was no increased warmth or redness.  There 
was a depression of the hip area over the greater 
trochanter area.  There was tenderness with palpation to 
the hip area.  Motor strength testing was 5/5.  

The diagnosis of physical examination of the left hip was:  
Traumatic arthritis of the left hip with surgical 
intervention times two; functional deficit secondary to 
pain, decreased range of motion, and leg length 
shortening.  

Regarding the left knee, the veteran reported having pain 
the left knee.  He reported weakness and stiffness of the 
left knee.  He denied any swelling, heat or redness.  He 
denied any instability, giving away or locking.  He did 
not report severe problems with fatigability or lack of 
endurance due to the left knee.  He had no current 
treatment for the left knee.  He had periods of flare-up 
of the left knee with pain at level 2 to 3; usually 
occurring with weather changes.  At times it could occur 
two to three times a week, and then not occur for two 
weeks.  The flare-ups lasted for a short time.  

Again, it was noted that the veteran had difficulty with 
prolonged walking, sitting, standing, stepping, and 
squatting.  He did not use any crutches, brace, cane or 
corrective shoes, but most likely needed to be fitted due 
to leg length discrimination.  There was no history of 
dislocation or recurrent subluxation.  The veteran did not 
have a diagnosis of inflammatory arthritis or any 
constitutional symptoms.  The effect of the condition on 
the veteran's usual occupation and daily activities were 
the same as with the hip.  

Range of motion of the left knee was from 0 degrees of 
extension to 110 degrees of flexion.  There was pain with 
range of motion and stability testing.  Anterior and 
posterior drawer signs were negative for instability.  
Lateral and medial stability was present.  McMurray's sign 
was negative.  There was slight loss of definition of the 
quadriceps muscle without significant atrophy.  The 
patella moved freely and tracked well.  Motor strength 
testing was 5/5.  

There was intact perception to vibratory stimuli of the 
lower extremities.  The veteran was able to accomplish 
approximately a one-half squatting maneuver.  He had some 
difficulty rising from a squatting position and there was 
a loud popping from the left knee.  There was crepitus 
with movement of the left knee.  There was increased shoe-
wear pattern to the left outer heel.  There was no unusual 
callus formation of the feet.  

The diagnosis was history of displaced and impacted left 
femoral neck fracture with open reduction internal 
fixation with early post-traumatic arthritis.  The veteran 
developed extensive exostosis, which required surgical 
excision.  Evidence of leg length shortening was present.  
There was an altered gait.  There was functional deficit 
secondary to pain and decreased range of motion of the 
left hip and left knee.  

Additionally, the examiner noted that radiological studies 
done showed that there was no evidence of malunion of the 
femur.  The examiner restated that there was no evidence 
of loose motion or nonunion, that there was evidence of 
loss of range of motion of the left hip and knee, and that 
there was pain with range of motion and stability testing 
of the left hip and left knee.  There was crepitus and 
popping present to the left knee.  There was no evidence 
of severe incoordination.  There was evidence of loss of 
definition with slight atrophy of the left quadriceps 
muscle.  There was no instability present.  There was 
disturbance of locomotion with altered leg length.  

These radiological studies are of record.  Specific 
impressions were that the left hip showed a healed 
intertrochanteric fracture, and the screws had been 
removed.  There was no significant deformity.  X-rays of 
the left femur were normal with no bone or joint 
abnormality noted.  X-rays of the left knee were normal 
too, with no bone or joint abnormality noted.  


III.  Legal Analysis

Disability evaluations are determined by the application 
of a Schedule of Ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings, nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2002).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2002).  Nevertheless, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2002).  The factors of disability affecting joints 
are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45 (2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "CAVC") has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence 
of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability 
be viewed in relation to its history.

CAVC held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited 
to those claims which show present disability and held 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Id. at 58. 

However in this case, the December 1999 rating decision 
appealed was the initial rating which granted service 
connection for residuals of a left femur fracture with 
traumatic arthritis and assigned a 10 percent evaluation.  
Therefore, relative to this disability, separate ratings 
can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran's left femur disability is currently evaluated 
as 10 percent disabling pursuant to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Under those 
criteria, a 10 percent rating is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 
percent rating is warranted for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or 
hip disability.  A 60 percent rating is warranted for a 
fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent rating may be assigned for fracture 
of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace.  An 80 percent rating 
is assigned for a fracture of the shaft or anatomical neck 
of the femur, with nonunion and loose motion (spiral or 
oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2002).

Traumatic arthritis is evaluated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  Degenerative arthritis (hypertrophic or 
osteoarthritis), established by x-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

"Normal" range of motion of the hip and knee are set forth 
at 38 C.F.R. § 4.71, Plate II (2002).  Here, normal 
flexion of the hip is from 125 degrees of flexion to 
0 degrees of extension, and normal hip abduction is from 0 
to 45 degrees.  Normal range of motion of the knee is set 
forth as from 140 degrees of flexion to 0 degrees of 
extension.  Id.

Under 38 C.F.R. 4.71a, Diagnostic Code 5275 (2002), a 10 
percent evaluation is warranted for shortening of the 
lower extremity bone by 1 & 1/4 to 2 inches (3.2 
centimeters to 5.1 centimeters.  This rating is not to be 
combined with other ratings for fracture or faulty union 
in the same extremity.  Id.  

In this case, the Board finds that the criteria for an 
initial rating in excess of 10 percent under Diagnostic 
Code 5255 have been met for the period of time from July 
12, 2002 to the present.  From October 16, 1999 to July 
11, 2002, a rating in excess of 10 percent is not 
warranted.  

The medical evidence of record shows that at VA 
examination in November 1999, there were no signs of 
decreased strength, and there was some history of 
decreased range of motion of the left hip.  Any limitation 
of motion of the left hip at the time of the November 1999 
examination was no more than 10 percent disabling.  The RO 
probably classified the disability to include traumatic 
arthritis because the VA examiner in November 1999 
included in the diagnosis that there was early 
posttraumatic arthritis of the left hip.  These findings, 
along with a diagnosis of status post fracture of the left 
femoral neck with hypertrophic calcification of the left 
proximal lateral femur, were consistent with an evaluation 
of 10 percent, reflective of evidence of slight hip 
disability.  This is, therefore, not the point in time 
where the veteran's symptomatology reflected impairment in 
excess of 10 percent.  The RO was correct in granting an 
initial evaluation of 10 percent for the veteran's left 
femur disability.  Fenderson v. West, supra. 

The veteran underwent surgery on July 27, 2001.  Private 
medical records from Dr. CS, document the removal of the 
screws from the left femoral neck, and excision of 
exostosis from the proximal femur.  The veteran's post-
operative progress was good, in that he returned to work 
within 6 weeks, he had excellent range of motion of the 
left hip 1 month after surgery, and 2 months after 
surgery.  Also at the 1 and 2 month marks, there was no 
evidence of re-accumulation of heterotopic bone in the 
soft tissue.  This is, therefore, not the point in time 
where the veteran's symptomatology reflected impairment in 
excess of 10 percent.  Said otherwise, leading up to the 
July 2001 surgery, the veteran was evaluated privately in 
April 2001, at which time his physician stated that range 
of motion of the hip was very good, and that the knee had 
full range of motion.  Even though the veteran thereafter 
had surgery for the femur disability, residuals thereof 
did not result in disability more disabling than 
impairment of the femur with slight knee or hip 
disability.  Therefore, for the time period of October 16, 
1999, the effective date of the grant of service 
connection, to July 11, 2002, the day just prior to the 
veteran's most recent VA examination, the veteran's left 
femur impairment was no more than 10 percent disabling.  
Fenderson v. West, supra.  

The veteran testified, however, at his personal hearing 
that his disability had increased in severity, in that he 
had pain and weakness.  Such severity was objectively 
shown on VA examination on July 12, 2002; and that is the 
point in time in which an increased evaluation is 
warranted, and no sooner.  It was at this time that the 
veteran's subjective complaints of pain were objectively 
verified, left leg shortening by 2 centimeters was shown, 
resulting in an altered gait, and functional impairment 
and deficit secondary to pain, with decreased range of 
motion of the left hip and left knee, were well described 
and objectively acknowledged.  Therefore, after 
considering the medical evidence, it is the judgment of 
the Board that the aggregate impairment from this service-
connected disability, from July 12, 2002 to the present, 
is equivalent to, by analogy, femur impairment involving 
malunion with moderate disability, and such warrants, at 
most, an increased rating to 20 percent under Diagnostic 
Code 5255.  Fenderson v. West, supra.  The Board realizes 
that malunion was not shown at the last examination, and 
this rating is, rather, based upon analogy.  38 C.F.R. 
§ 4.20.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered alternatively rating this 
disability under other diagnostic codes for the periods of 
time in question, but such ratings would not result in an 
evaluation higher than the current 20 percent rating which 
the Board has assigned under Diagnostic Code 5255, or for 
an initial evaluation higher than 10 percent prior to July 
12, 2002.  

In this regard, the reported range of motion of the left 
knee would not be rated more than 10 percent under 
limitation of motion Diagnostic Codes 5260 and 5261 from 
the effective date of the grant of service connection 
until the present.  The presence of left knee arthritis by 
x-rays, with at least minimal limitation of motion, would 
support a 10 percent rating under Diagnostic Codes 5003 
and 5010.  But, the arthritis diagnosed in November 1999, 
was not thereafter shown by diagnostic testing by VA or 
privately.  While there is evidence of pain on use of the 
left knee, it is not shown to result in additional 
limitation of motion to the extent required for more than 
a 10 percent rating under the limitation of motion codes.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

Other potentially applicable diagnostic codes addressing 
impairment of the hip include those set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5251, 5252, and 
5254 (2002).  No ankylosis of the hip has been shown by 
the evidence of record at any time, making Diagnostic Code 
5250 inapplicable.  Under either Diagnostic Codes 5251 or 
5252, the veteran would not be entitled to an evaluation 
in excess of 10 percent at any time based on limitation of 
motion, because his extension was consistently normal, and 
flexion has never been limited to at least 45 degrees.  
Where the veteran is shown to have a "flail joint," which, 
in this case, the veteran is not, involving the hip, an 80 
percent evaluation is assigned under Diagnostic Code 5254.  
The 80 percent rating is the only evaluation available 
under that diagnostic criteria, and is certainly not 
applicable in this instance at any time during the appeal.

Relevant rating criteria for evaluating disabilities of 
the knee include 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5258, 5259, 5260, 5261, and 5262 (2002).  As with the 
veteran's left hip, the left knee is not shown to be 
ankylosed, and the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002) are therefore not for 
consideration here.  Other impairment of the knee, 
consisting of recurrent subluxation or lateral 
instability, is evaluated under the provisions of 
Diagnostic Code 5257.  The veteran has never claimed, nor 
has it been objectively shown that there is instability of 
the left knee.  Under Diagnostic Codes 5258 and 5259, 20 
and 10 percent evaluations are the only ratings available, 
respectively, and the evidence of record does not show 
that, prior to July 12, 2002, the veteran had cartilage, 
semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the left knee joint in 
order to warrant a 20 percent evaluation under that code.  

Accordingly, the Board has taken all relevant rating 
criteria for evaluating the veteran's left hip and knee 
disability into consideration.  It is also acknowledged 
that the veteran does have a shortening of the left leg; 
however, he is not entitled to a separate 10 percent 
evaluation for this shortening as he is already receiving 
a rating under Diagnostic Code 5255 based on his fracture.  
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5275.  Further, 
the discrepancy is less than the required 3.2 centimeters 
minimum.  Id.  In sum, resolving the benefit of the doubt 
in veteran's favor, the Board finds that the probative 
evidence supports an increased rating to 20 percent, under 
Code 5255, for residuals of a fracture of the left femur, 
considered to include moderate impairment of the knee or 
hip.  

Regarding 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to rate 
his left femur disability.  Accordingly, the Board will 
not consider referral for consideration of an extra-
schedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 10 percent, from 
October 16, 1999 to July 11, 2002, for residuals of a left 
femur fracture with traumatic arthritis, is denied. 

An evaluation of 20 percent for residuals of a left femur 
fracture with traumatic arthritis is granted from July 12, 
2002 to the present, subject to the laws and regulations 
governing the payment of monetary awards.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

